 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ASHLEY HALE,                                      No. 2:18-cv-00209-KJM-DB
12                      Plaintiff,
13          v.                                         ORDER
14   MANNA PRO PRODUCTS, LLC,
15                      Defendant.
16

17

18                  Defendant Manna Pro Products, LLC is currently represented by four lead

19   attorneys from three different law firms. On October 24, 2019, one of defendant’s lead attorneys,

20   Jennifer E. Hoekel, moved to withdraw as counsel for defendant, explaining she has transitioned

21   to a new law firm effective October 7, 2019. Neither defendant nor plaintiff has opposed the

22   motion. If Ms. Hoekel is permitted to withdraw as counsel, defendant will not be left in propria

23   persona, but will continue to be represented by Armstrong Teasdale LLP and TroyGould PC.

24                  Whether to grant a motion to withdraw is within the court’s discretion. Liang v.

25   Cal-Bay Int’l, Inc., No. 06CV1082-WMC, 2007 WL 3144099, at *1 (S.D. Cal. Oct. 24, 2007)

26   (citing LeGrand v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998)). Courts consider several factors

27   when evaluating a motion to withdraw, including the reasons for withdrawal, possible prejudice

28   to the client and other litigants, harm to the administration of justice and possible delay. Deal v.
                                                       1
 1   Countrywide Home Loans, No. 09-01643, 2010 WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010)
 2   (citation omitted).
 3                  Here, the court finds good cause exists for Ms. Hoekel to withdraw, and her
 4   withdrawal is not likely to prejudice any party or delay this litigation. Accordingly, the motion to
 5   withdraw is GRANTED.
 6                  This order resolves ECF No. 44. The Clerk is directed to amend the docket to
 7   reflect this change.
 8                  IT IS SO ORDERED.
 9   DATED: December 5, 2019.
10
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
